DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5-6, 8-15, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by UK Patent Publication GB2483908A.
	‘908, in figures 3-5, teaches (cl.1) An assembly for an aircraft propulsion system, comprising: an inner cowl door 18a,b; an outer cowl door 16a,b radially outboard of and overlapping the inner cowl door (see figs.3,4); and a flexible linkage 40 (see page 13, lines 4-9 configured to connect to and thereby link the inner cowl door and the outer cowl door, (cl.5): an upper fixed structure 14; the inner cowl door pivotally connected to the upper fixed structure; and the outer cowl door pivotally connected to the upper fixed structure, (cl.6) the flexible linkage 40 is configured to pull against and thereby open the inner cowl door as the outer cowl door is opened, (cl.8) the flexible linkage is configured .

Claim(s) 1-7, 9, 11-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication No. 9,885,253B2
	‘253, in figures 5-7, and 9-11, teach (cl.1) 1. An assembly for an aircraft propulsion system, comprising: an inner cowl door 110-1, 110-2; an outer cowl door 616-1, 616-2 radially outboard of and overlapping the inner cowl door; and a flexible linkage 120 configured to connect to and thereby link the inner cowl door and the outer cowl door, (cl.2) the flexible linkage comprises a strap (see column 5, lines 1-7), (cl.3) wherein the flexible linkage 120 comprises fabric, (cl.4) wherein the flexible linkage comprises a tether (regarding claims 3 and 4, in column 1, lines 48-63, ‘253 teaches use of CFC material for aircraft structures), (cl.5) an upper fixed structure 606; the inner cowl door pivotally connected to the upper fixed structure; and the outer cowl door pivotally connected to the upper fixed structure, (cl.6) the flexible linkage 120 is  606; a nacelle inner structure comprising an inner structure component 110-1, 110-2, the inner structure component configured to pivot between a closed position and an open position; a nacelle outer structure extending circumferentially about and overlapping the nacelle inner structure, the nacelle outer structure comprising an outer structure component 616-1, 616-2, and the outer structure component configured to pivot between a closed position and an open position; and a flexible linkage 120 extending between and connected to the fixed structure and at least one of the inner structure component or the outer structure component.

Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 16, prior art fails to teach or fairly suggest an upper bifurcation structure; the fixed structure configured with the upper bifurcation structure.
Regarding claim 17, prior art fails to teach or fairly suggest the fixed structure comprises a support structure arranged at a lower side of a core of the aircraft propulsion system.
Regarding claim 18, prior art fails to teach or fairly suggest a support structure arranged at a lower side of a core of the aircraft propulsion system; the flexible linkage further configured to connect to and thereby link the inner cowl door and the outer cowl door to the support structure.
Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of eight patent publications.
US20210316872A1, US20210269168A1, US20210094697A1, US20190048824A1, US20180142624A1, US20180017020A1, US20140319269A1, and US20130259641A1 are cited to show an aircraft nacelle assembly including inner and outer pivoting doors.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745